Case: 10-10429 Document: 00511346775 Page: 1 Date Filed: 01/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 11, 2011

                                     No. 10-10429                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



ADAM W. DAVIS,

                                                   Plaintiff-Appellant
v.

SVC MANUFACTURING INC., doing business as
The Gatorade Company & Quaker Oats Company,

                                                   Defendant-Appellee




               Appeal from the United States District Court for the
                           Northern District of Texas
                             USDC No. 3:08-CV-392


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Adam W. Davis ("Davis") appeals the district court's
order granting summary judgment dismissing his claims under Title VII against
his employer, Defendant-Appellee SVC Manufacturing Inc. ("SVC"). Reviewing
the record de novo, Williams v. Wynne, 533 F.3d 360, 365 (5th Cir. 2008), we
affirm.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10429 Document: 00511346775 Page: 2 Date Filed: 01/11/2011



                                 No. 10-10429
                               Summary Calendar

      Assuming arguendo that Davis made out a prima facie case of race
discrimination, he has failed to meet his burden to show that SVC's legitimate
non-discriminatory reason for terminating his employment was pretext. Turner
v. Baylor Richardson Med. Ctr., 476 F.3d 337, 345 (5th Cir. 2007) (outlining the
McDonnel Douglas burden shifting framework for analyzing Title VII cases). He
contends that SVC failed to follow its own policy when it refused to allow him to
enter the Employee Assistance Program instead of firing him.             But "[a]
defendant's failure to follow its own policy is not probative of discriminatory
animus in absence of proof that the plaintiff was treated differently than other
non-minority employees because Title VII does not protect employees from the
arbitrary employment practices of their employer, only their discriminatory
impact." Id. (internal quotation omitted). And, aside from Davis's conclusory
statements that he believed he was treated differently because of his race, he
has adduced no evidence to demonstrate racial animus. Auguster v. Vermillion
Parish Sch. Bd., 249 F.3d 400, 403 (5th Cir. 2001) (internal quotation omitted)
("This court has consistently held that an employee's 'subjective belief of
discrimination' alone is not sufficient to warrant judicial relief.").
      AFFIRMED.




                                         2